Judgment affirmed, without costs of this appeal to any party. Memorandum: On the record before us we cannot say that the determination of the Official Referee fixing the division line between the premises of the parties is against the weight of evidence. All concur. (Appeal from a judgment adjudging defendants to have title to certain premises and entitled to possession and the right to erect a fence thereon, but giving plaintiff right to use the premises for maintenance and repair of her buildings.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ. [See post, p. 1021; 279 App. Div. 624.]